Exhibit 10.61 VeriTeQ Corporation 220 Congress Park Drive, Suite 200 Delray Beach, FL 33445 - U.S.A LETTER AGREEMENT Background: Effective March 1, 2013, Signature Industries Limited, or SIL, a 98.5%-owned subsidiary of VeriTeQ Corporation, or VC, formerly known as Digital Angel Corporation, entered into that Business Purchase Agreement (the “BPA”) with Digital Angel Radio Communications Limited, or DARCL, a wholly-owned subsidiary of VC. In connection with the BPA, VC ( under its previous named Digital Angel Corporation ) and Michael Roy Cook, John Joseph Grant and Yee Ping Lawrence, collectively the “Buyers,” entered into a Share Purchase Agreement (the”SPA”). Terms of Amendment: Now and for the consideration outlined below, VC and DARCL agree to amend the terms of the SPA as follows: 1) The Buyers shall procure that DARCL will wire £62,000 to VC’s bank account at CitiBank N.A. for receipt on our before January 31, 2014; 2) The receipt of the £62,000 will represent full and final settlement of the Deferred Sum ( as defined in clause 4.1.5 of the SPA ) no additional payments shall be due and payable to VC by the Buyers; 3) Any and all of the other provisions (including, without limitation, the indemnities)agreed between VC , and/or the Buyers under the SPA and any related documents will remain in full force and effect. Agreed to by the Buyers: Agreed to VeriTeQ Corporation /s/ Michael Roy Cook1/30/14 /s/ Scott R. Silverman Michael Roy CookDated Scott R. Silverman, CEO /s/ John Joseph Grant 1/30/14 Dated:1/30/14 John Joseph GrantDated /s/ Yee Ping Lawrence 1/30/14 Yee Ping Lawrence Dated
